Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 1 of 8



                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By CAsbell at 12:33 pm, Jul 31, 2020
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 2 of 8
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 3 of 8
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 4 of 8
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 5 of 8
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 6 of 8
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 7 of 8
Case 2:16-cr-00012-LGW-BWC Document 1013 Filed 07/31/20 Page 8 of 8
